Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 1 of 9 PageID #: 345




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                Case No. 1:17-cr-196-TWP-DML-1

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  NATHAN POTTER                                           (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☒ DENIED.

 ☐ DENIED WITHOUT PREJUDICE.

 ☐ OTHER:

 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 2 of 9 PageID #: 346




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )   Case No. 1:17-cr-00196-TWP-DML-1
                                                     )
 NATHAN POTTER,                                      )
                                                     )
                              Defendant.             )

                                              ORDER

        Pending before the Court is Nathan Potter's ("Mr. Potter") pro se Motion for Sentence

 Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release). (Dkt. 59.) Mr. Potter

 seeks immediate release from incarceration due to the Coronavirus pandemic. Id. Because Mr.

 Potter has not shown extraordinary and compelling reasons for a sentence reduction, his Motion is

 denied.

                                           I. BACKGROUND

        In March 2018, the Court sentenced Mr. Potter to 70 months' imprisonment and 10 years

 of supervised release after he pleaded guilty to one count of receipt of child pornography. (Dkts.

 44, 45.) In pleading guilty, Mr. Potter admitted to knowingly receiving child pornography images

 and videos via the internet, including some explicit images of pre-pubescent children. (Dkt. 24.)

 He also admitted that, while working as a camp counselor, he would repeatedly put himself in

 situations to see minor male children at the camp in the nude and to intentionally, yet

 surreptitiously, touch the genitals of minor male children at the camp. Id. Judgment was entered

 on March 9, 2018. (Dkt. 45.)


                                                 2
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 3 of 9 PageID #: 347




         On August 19, 2020, Mr. Potter filed a pro se motion that the Court construed as a motion

 for compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Dkt. 57.) The Court concluded that

 the motion did not, on its face, show that Mr. Potter was entitled to compassionate release and

 denied the motion without prejudice. (Dkt. 58.) The Court informed Mr. Potter that he could file

 a renewed motion by completing and returning the Court's form compassionate release motion.

 Id. On October 23, 2020, Mr. Potter submitted a renewed motion by completing and returning the

 Court's form compassionate release motion. (Dkt. 59.) That motion is currently pending before

 the Court. 1

                                               II. DISCUSSION

         Mr. Potter is 35 years old. He is presently incarcerated at the Federal Correctional

 Institution in Milan, Michigan ("FCI Milan"). As of October 27, 2020, the Bureau of Prisons

 ("BOP") reports that FCI Milan has one active COVID-19 case among inmates; it also reports that

 three inmates at FCI Milan have died of COVID-19 and that 88 inmates at FCI Milan have

 recovered from the virus. https://www.bop.gov/coronavirus/ (last visited October 27, 2020).

 According to the BOP website, Mr. Potter's release date is April 12, 2023.

         In his renewed motion, Mr. Potter states that he is seeking release because he is at risk for

 serious illness should he contract the COVID-19 pandemic. (Dkt. 59 at 2, 4–15.) He states that he

 "would suffer from a combination of serious health conditions, not limited to, but including

 neurological, heart damage, cardiovascular complications, or death if (and when) [he is] infected

 by COVID-19." Id. at 2. He does not, however, base his motion on any medical diagnosis of his

 own, id. at 22 (leaving blank a question where he was asked to list any medical diagnoses that are


 1
  The Court concludes that it does not require a response brief from the Government to decide the issues presented by
 Mr. Potter's motion.
                                                          3
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 4 of 9 PageID #: 348




 the basis of his motion), and the record includes no information suggesting that Mr. Potter has a

 condition that would put him at risk of developing severe symptoms if he were to contract COVID-

 19, (see Dkt. 38 at 7 (December 2017 Presentence Investigation Report, stating that Mr. Potter

 believed he was in good physical health and was not under the care of a physician)). Instead, Mr.

 Potter provides generalized information about potential complications associated with COVID-19

 (including neurological problems, cardiovascular problems, and kidney damage). Id. at 11–15.

 He also notes that COVID-19 affects people of all ages and that some younger people have suffered

 severe complications after being infected, such as paralysis. Id. at 14.

         Mr. Potter also complains that the BOP has mishandled the COVID-19 pandemic at FCI

 Milan, leading to an outbreak at the facility. Id. at 4–9. He notes that it is impossible to comply

 with social distancing recommendations while incarcerated and claims the BOP and FCI Milan are

 "intentionally bringing the virus" into the facility by allowing visitation to resume in October. Id.

 at 9–11. Finally, he contends that he has completed numerous educational programs, has

 maintained clear conduct while at FCI Milan, and received no violations when he was on pre-trial

 release. Id. at 2.

         18 U.S.C. § 3582(c) provides in relevant part:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility,[2] whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—


 2
   Mr. Potter submitted a document showing that his warden denied his administrative request for compassionate
 release on August 4, 2020. (Dkt. 59-2 at 3.) Thus, the Court may proceed to the merits of his motion.
                                                      4
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 5 of 9 PageID #: 349




                 (i) extraordinary and compelling reasons warrant such a reduction . . . and
         that such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. In response

 to this directive, the Sentencing Commission promulgated a policy statement regarding

 compassionate release under § 3582(c), contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes. While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may move for

 compassionate release, 3 courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance

 on the "extraordinary and compelling reasons" that may warrant a sentence reduction. E.g., United

 States v. Casey, 2019 WL 1987311, at *1 (W.D. Va. 2019); United States v. Gutierrez, 2019 WL

 1472320, at *2 (D.N.M. 2019); United States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C.

 2019). There is no reason to believe, moreover, that the identity of the movant (either the defendant

 or the BOP) should have any impact on the factors the Court should consider.

         As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

 compassionate release analysis requires several findings. First, the Court must address whether



 3
   Until December 21, 2018, only the BOP could bring a motion for sentence reduction under § 3582(c)(1)(A). The
 First Step Act of 2018, which became effective on December 21, 2018, amended § 3582(c)(1)(A) to allow defendants
 to bring such motions directly, after exhausting administrative remedies. See 132 Stat. at 5239 (First Step Act §
 603(b)).

                                                        5
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 6 of 9 PageID #: 350




 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the

 Court must determine whether Mr. Potter is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

          Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling":                   (A) terminal illness diagnoses or serious

 conditions from which a defendant is unlikely to recover and which "substantially diminish[]" the

 defendant's capacity for self-care in prison; (B) aging-related health decline where a defendant is

 over 65 years old and has served at least ten years or 75% of his sentence, whichever is less; or

 (C) certain family circumstances (the death or incapacitation of the caregiver of the defendant's

 minor child or the incapacitation of the defendant's spouse or registered partner when the defendant

 would be the only available caregiver for the spouse or registered partner). U.S.S.G. § 1B1.13,

 Application Note 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary and

 compelling reason[s] other than, or in combination with, the reasons described in subdivisions (A)

 through (C)." Id., Application Note 1(D). 4


 4
   The policy statement provides that "[a] reduction under this policy statement may be granted only upon motion by
 the Director of the Bureau of Prisons." U.S.S.G. Manual §1B1.13, Application Note 4. Likewise, the catchall
 provision provides, "As determined by the Director of the Bureau of Prisons, there exists in the defendant's case an
 extraordinary and compelling reason other than, or in combination with, the reasons described in subdivisions (A)
 through (C)." Id., Application Note 1(D). This policy statement has not been amended since the passage of the First
 Step Act. Insofar as it states that only the Director of the BOP can bring a motion under § 3582(c)(1)(A), it is directly
 contradicted by the amended statutory text. This discrepancy has led some courts to conclude that the Commission
 does not have a policy position applicable to motions under § 3582(c)(1)(A)(i) and that they have discretion to
 determine what constitutes an "extraordinary and compelling reason" on a case-by-case basis, looking to the policy
 statement as helpful, but not dispositive. See, e.g., United States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2
 (E.D. La. Apr. 2, 2020) (collecting cases); see also United States v. Haynes, No. 93 CF 1043 (RJD), 2020 WL
 1941478, at *14 (E.D.N.Y. Apr. 22, 2020) (collecting cases). Other courts have held that they must follow the policy
 statement as it stands and, thus, that the Director of the BOP is the ultimate arbiter of what counts as "extraordinary
 and compelling" under the catchall provision. See, e.g., United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349,
                                                            6
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 7 of 9 PageID #: 351




          Mr. Potter does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. (See generally Dkt. 59.) Thus, the question is whether the catchall provision for

 extraordinary and compelling reasons applies in this case.

          The Court concludes that it does not. Although Mr. Potter argues that he could suffer

 serious complications if he contracts COVID-19, he does not appear to have any medical

 conditions that put him at increased risk of experiencing severe symptoms if he contracts the virus.

 See     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html#serious-heart-conditions (last visited Oct. 27, 2020). That is, he bases his motion

 on the generalized threat that the COVID-19 virus poses. While the Court sympathizes with Mr.

 Potter's fear of contracting the virus, the general threat of contracting COVID-19 is not an

 extraordinary and compelling reason warranting a sentence reduction. See United States v. Raia,

 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the

 possibility that it may spread to a particular prison alone cannot independently justify

 compassionate release, especially considering BOP's statutory role, and its extensive and

 professional efforts to curtail the virus's spread."); United States v. Jackson, No. 1:18-cr-314-RLY-

 MJD01, Dkt. 33 (S.D. Ind. Aug. 12, 2020) (concluding that the general threat of contracting

 COVID-19 is not an extraordinary and compelling reason warranting a sentence reduction). As

 such, this Court has consistently denied motions for compassionate release from defendants—like

 Mr. Potter—who are not at an increased risk of developing severe symptoms if they contract

 COVID-19, even when they are incarcerated in a "hotspot" for COVID-19 infections. See United



 at *2–4 (S.D. Ala. Aug. 13, 2019). The Court need not resolve that debate, though, because Mr. Potter's motion is due
 to be denied even if the Court assumes that the policy statement is not binding and that it has the discretion to determine
 what constitutes an "extraordinary and compelling reason" for a sentence reduction.
                                                             7
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 8 of 9 PageID #: 352




 States v. Dyson, 2020 WL 3440335, at *3 (S.D. Ind. June 22, 2020) (collecting cases). Although

 FCI Milan experienced an outbreak of COVID-19, it is not currently a hotspot for COVID-19

 infections, making Mr. Potter's situation even less extraordinary and compelling than cases in

 which the Court has denied relief.

        Mr. Potter's complaints about the way that the COVID-19 pandemic has been handled at

 FCI Milan do not change this result. Such complaints suggest that he may wish to consider filing

 in his district of incarceration an action under Bivens v. Six Unknown Named Agents, 403 U.S. 388

 (1971), or a claim for injunctive relief. Given the availability of alternative relief, such complaints

 do not constitute an extraordinary and compelling reason warranting a sentence reduction.

        Finally, the Court commends Mr. Potter for his clean disciplinary record and his efforts at

 rehabilitation. Rehabilitation alone is not, however, an extraordinary and compelling reason

 warranting a sentence reduction. See 28 U.S.C. § 994(t).

        Given the Court's determination that Mr. Potter has not shown extraordinary and

 compelling reasons to justify his release, it does not need to decide whether he poses a danger to

 the community or whether the § 3553(a) factors weigh in favor of his release.

                                         III. CONCLUSION

        For the reasons stated above, Mr. Potter's Motion for Compassionate Release, (Dkt. [59]),

 is DENIED.

        SO ORDERED.

 Date: 10/30/2020




                                                   8
Case 1:17-cr-00196-TWP-DML Document 60 Filed 10/30/20 Page 9 of 9 PageID #: 353




 DISTRIBUTION:

 Nathan Potter, Reg. No. 15763-028
 Federal Correctional Institution Milan
 P.O. Box 1000
 Milan, Michigan 48160

 Steven D. DeBrota
 UNITED STATES ATTORNEY'S OFFICE
 steve.debrota@usdoj.gov




                                          9
